UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 11, 2012 FIRST ADVANTAGE BANCORP (Exact name of registrant as specified in its charter) Tennessee 001-33682 26-0401680 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 1430 Madison Street, Clarksville, Tennessee 37040 (Address of principal executive offices) (Zip Code) (931)-552-6176 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (c) On December 11, 2012, Gerald Lee Cooksey, Jr. (age 47) was appointed Interim Chief Financial Officer and Acting Corporate Secretary of both the Company and the Bank. Since September 2012, Mr. Cooksey has served as Chief Operations Officer of the Bank.From 2011 to 2012, he served as Senior Vice President and Controller of First Security Group, Inc. and its subsidiary, FSGBank, N.A. (Chattanooga, Tennessee).From 2008 to 2011, he served as Senior Vice President and Chief Financial Officer of Clayton Bank and Trust (Knoxville, Tennessee).From 2006 to 2008, he served as Vice President and Internal Auditor of Y-12 Federal Credit Union (Oak Ridge, Tennessee).There are no family relationships between Mr. Cooksey and any director or executive officer of either the Company or the Bank.There is no transaction, since the beginning of the Company’s last fiscal year, or any currently proposed transaction, in which the Company or the Bank was or is to be a participant and the amount involved exceeds $120,000, and in which Mr. Cooksey had or will have a direct or indirect material interest. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FIRST ADVANTAGE BANCORP Dated: December 11, 2012 By: /s/ Earl O. Bradley, III Earl O. Bradley, III Chief Executive Officer
